Citation Nr: 1823260	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  10-41 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right knee disorder.

2.  Entitlement to a rating in excess of 10 percent from September 16, 2009 and in excess of 20 percent from April 22, 2015 for degenerative osteoarthritis of the lumbar spine with disc protrusion and extrusion in the L4-L5 and L5-S1 (back disability).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities other than service-connected bipolar disorder prior to October 23, 2014.


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010, September 2011, and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2008, April 2013, and November 2015, the Board remanded the claims for further development.

In its November 2015 remand, the Board instructed the RO to issue a Statement of the Case (SOC) for the Veteran's right and left lower extremity radiculopathy.  The RO was instructed to return the case to the Board "only if a timely substantive appeal is received."  In March 2017, the RO issued an SOC.  See SOC dated March 2017.  However, the Veteran did not file a substantive appeal.  Therefore, the issue is not in appellate status, and will not be addressed by the Board at this time.  See 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2012).

The Veteran's prior representative, a private attorney, withdrew representation through a written statement received by VA in July 2017.  The record does not contain any current executed form (either a VA Form 21-22 or a VA Form 21-22a) appointing a valid representative in these matters.  The Board proceeds with the understanding that the Veteran is appearing pro se.

In an April 2017 Notification letter, the Veteran was granted special monthly compensation (SMC) based on housebound criteria, effective October 23, 2014.








FINDINGS OF FACT

1.  A current disability of the right knee is not etiologically linked to service.

2.  Throughout the entire period on appeal, the evidence shows that the Veteran forward flexion of the thoracolumbar spine was greater than 30 degrees.

3.  Prior to October 23, 2014, the Veteran was not precluded from securing or following all forms of substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent initial rating, but no more, for degenerative changes of the lumbar spine, from September 16, 2009 have been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).

3.  The criteria for a rating in excess of 20 percent from April 22, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017).

4.  The criteria for TDIU prior to October 23, 2014, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In May 2015, the Veteran's representative stated that the April 2015 VA examination was inadequate.  See Third Party Correspondence received May 2015 at 2.  The representative stated that the examiner failed to report at which point the Veteran experienced pain and failed to indicate at what extent the Veteran experienced functional loss due to pain, to include during flare-ups.  Additionally, the examiner failed to express additional functional loss in terms of limited motion.  The Board notes that in June 2016, the Veteran was afforded another VA examination, and the Board finds sufficient evidence within the examinations when paired with the totality of the record to properly adjudicate the Veteran's claim.

The Veteran and his representative have not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).    

II.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, to include arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities listed in 38 C.F.R § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran contends that his right knee condition was caused by his military service.  See Third Party Correspondence received in April 2005.  

The Veteran was diagnosed with right knee meniscal tear, right knee anterior cruciate ligament tear, and degenerative arthritis.  See VA examination dated in June 2016.  As such, the first element under Shedden is met.  

The Veteran's Service Treatment Records (STRs) documented treatment for a fall during training.  See STRS dated in July 2014.  The Veteran experienced swelling and discoloration, but he had full movement.  He was given a knee brace.  See id. at 16.  During his February 1985 Report of Medical Examination: Chapter physical, the Veteran noted that he had not had any swollen or painful joints.  See id. at 8.  The examiner noted his spine and other musculoskeletal to be normal.  See id. at 13.  As such, the Board affords the Veteran the benefit of the doubt and finds that the second Shedden element is met.

However, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's right knee condition had its onset during active duty service or is otherwise related to his active duty service.  Therefore, the third element under Shedden is not met.

In November 2003, the Veteran was seen at the Orthopedics for his right knee pain.  See Medical Treatment Record-Government Facility dated in April 2005 at 14.  The Veteran stated that four years prior, he was playing football, pivoted on a planted foot, and twisted his knee.  Since that incident, the Veteran has had swelling, giving way, and pain.  See id. at 14, 31; see also Medical Treatment record received in June 2011 at 7.   

In June 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his right knee disability.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran thought that his right knee condition was caused by service; however, he was unable to recall a specific injury, "wear and tear."

The examiner confirmed the Veteran's right knee meniscal tear, right knee anterior cruciate ligament tear, and degenerative arthritis diagnoses.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's STRs revealed no credible medical evidence to support a nexus between the current right knee condition and active duty service.  A May 1997 X-ray of the Veteran's right knee showed no evidence of acute fracture or dislocation.  An April 2003 X-ray of his right knee showed tibial, femoral, and patellar osteophytes.  In March 2003, the Veteran reported right knee pain after playing football four years prior.  The examiner concluded that the Veteran's right knee degenerative joint disease, meniscus tear, and ACL tear are likely due to occupations and injuries since active duty service and the normal aging process.

Based on the evidence of record, the Board finds that service connection on a direct basis is not warranted.  The record does not contain a competent etiological opinion linking the Veteran's right knee condition to his military service.  The record contains an extensive amount of medical records and no medical professional of record has ever linked the Veteran's right knee condition to his active military service.  However, the examiners noted the Veteran's injury began while playing football in or around 1999.  Therefore, the Board affords great probative weight to the VA examiner's opinion, as it was based on a review of the claims file and included sufficient rationale.

Regarding presumptive service connection, the Board finds that service connection for right knee condition on a presumptive basis is not warranted as the record does not show evidence of right knee degenerative joint disease within one year of the Veteran's separation from active duty.  The first competent evidence suggestive of right knee condition was in 2003, i.e., over 18 years after discharge.  See VA Examination dated May 2016.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As there is no competent evidence that the disability manifested to a compensable degree within one year of his active service and was not continuous since service, a presumption of service connection under 38 C.F.R. §§ 3.307, 3.309 is not warranted.

The Board has considered the Veteran's statements regarding the etiology of his right knee condition.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of his right knee condition and service is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

As there is no medical nexus linking the Veteran's right knee condition to active service,  the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b).

III.  Increased Rating for back disability

The spine is rated under 38 C.F.R. § 4.71a, DCs 5235-5243 according to a General Rating Formula for Disease and Injuries of the Spine (General Formula) unless DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (IVDS Formula).  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Schedular disability ratings are assigned for the spine from 100 percent to 10 percent according to the formulas as follows:

Under the General Formula, a 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Under the General Formula, a 40 percent rating contemplates forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Alternatively, under the IVDS Formula, a 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

Under the General Formula, a 50 percent rating contemplates unfavorable ankylosis of the entire thoracolumbar spine.  There is no equivalent rating under the IVDS Formula.

Under the IVDS Formula, a 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no equivalent rating under the General Formula. 

Under the General Formula, a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  There is no equivalent rating under the IVDS Formula.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a (General Formula, Note 1).

Analysis

The Veteran contends that his back disability is more severe than the rating depicts.  See Correspondence dated in October 2010.   

In September 2009, the Veteran was seen at the Leavenworth VAMC.  See Medical Treatment Record-Government Facility received in October 2009.  During the examination, the Veteran's back was supple and non-tender with no CVA tenderness.  See id. at 28.  The Veteran's range of motion (ROM) was normal, and he had no spasms.  See id. 

In October 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his back disability.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The Veteran reported back pain between 5/10 to 7 or 8/10.  He stated that he had a cortisone injection for the pain.  The Veteran used a back brace and was able to walk three miles.  

The examiner diagnosed the Veteran with degenerative osteoarthritis of the lumbar spine and mild degree disk protrusion and extrusion at the left side of midline at level of L4-L5 and L5-S1 extending to the lower aspect of the neural vertebral foramina at the same side.  The Veteran did not have true flare-ups.  The Veteran's forward flexion was to 98 degrees, extension to 35 degrees, right and left lateral flexion was to 23 and 21 degrees, respectively.  The Veteran experienced pain at the end of each motion.  His right and left lateral rotation was to 30 and 24 degrees, respectively, with no pain.  He had normal Babinski and toe and heel walking.  His straight leg raising test was negative and reflexes were 1/4 and equal bilaterally.  

In its August 2013 Board remand, the Board found that the examiner did not adequately describe additional functional loss due to exacerbations.  Additionally, the VA examiner noted that the Veteran did not have flare-ups; however, the Veteran had consistently stated that his back pain was worse with activity, bending and lifting, walking, and standing for long periods of time.  The Board found that the examination was inadequate for adjudication purposes.  

In April 2015, the Veteran was afforded a VA examination to determine the severity of his back disability.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that he had continuous pain that was 8/10.  The pain made it difficult to sleep.  

The examiner confirmed the Veteran's degenerative arthritis of the spine and degenerative disc disease (DDD) with radiculopathy diagnoses.  The Veteran's forward flexion was to 45 degrees, right and left lateral flexion was to 20 degrees, and right and left lateral rotation was to 30 degrees.  Due to fear of pain, the Veteran refused to perform extension movement.  There was pain noted on forward flexion, right lateral flexion, left lateral flexions, but, it did not result in/cause functional loss.  The Veteran experienced pain on weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the back.  The Veteran was able to perform repetitive use testing with at least three repetitions, and he did not experience additional loss of function or range of motion.  The Veteran was also examined immediately after repetitive use over time, but he did not experience significantly limited functional ability due to pain, weakness, fatigability, or incoordination.  The Veteran reported flare-ups and functional loss or functional impairment of the back.  During flare-ups, walking for a distance would cause the pain to increase to 10/10 and sitting and standing for a long period also made it worse.  However, the Veteran was not examined during a flare-up.  Therefore, the examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The Veteran did not experience guarding or muscle spasms.  There were no additional factors contributing to the disability.  The Veteran had normal muscle strength in his knees, ankle plantar and dorsiflexion, and great toe extension; however, his hip flexion's muscle strength was 4/5.  He did not experience muscle atrophy, ankylosis, neurological abnormalities or findings such as bowel or bladder problems.  The Veteran experienced radiculopathy of his bilateral lower extremities.  He had normal sensory and reflex exams.  Straight leg testing was negative.  The Veteran had intervertebral disc syndrome (IVDS); however, he did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran regularly used a cane as a normal mode of locomotion.  His functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to any the back conditions.

In June 2016, the Veteran was afforded another VA examination to determine the severity of his back disability.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that his back hurt "all day, every day."  It felt like an "old rusty hinge that won't loosen up."  The Veteran was on Gabapentin for the nerves in his back, Naprosyn for stiffness, and Tramadol for pain.  However, the relief the drugs provided did not last long.  Six months prior, he had a cortisone shot in his back.  He reported exercising which included "twists and turns and wrinkles around."  

The examiner confirmed the Veteran's degenerative arthritis of the spine and IVDS diagnoses.  The Veteran experienced functional loss or functional impairment of the back.  The Veteran experienced pain with bending and stooping and a tight feeling in his back.  His flexion was to 90 degrees, extension to 25 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees.  The examiner noted pain, but the pain did not contribute to functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  There was also no evidence of pain on weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions.  He did not experience additional loss of function or ROM after three repetitions.  The Veteran was also examined immediately after repetitive use over time, but he did not experience significantly limited functional ability due to pain, weakness, fatigability, or incoordination.  The Veteran did not report flare-ups or ankylosis.  The Veteran experienced muscle spasms in his back, but the spasms did not result in abnormal gait or spinal contour.  The Veteran had normal muscle strength with no muscle atrophy.  He also had normal sensory and reflex exams and straight leg testing was negative.  The Veteran experienced radiculopathy in his bilateral lower extremities.  But, he did not have any other neurologic abnormalities or findings such as bowel or bladder problems related to his back condition.  The Veteran had IVDS; however, he did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran did not use an assistive device as a normal mode of locomotion.  The Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  His functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  There were no other factors contributing to his disability and no other pertinent physical findings, complications, conditions, signs, or symptoms related to the back conditions.  

Due to the inadequacies of the October 2009 examination, the Board will afford the Veteran the benefit of the doubt and award a 20 percent rating, but no more, from September 16, 2009.  However, from April 22, 2015, the Board finds that a disability rating in excess of 20 percent is not warranted.  In this regard, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  At worst, the Veteran's flexion was to 45 degrees, and no examiner has found ankylosis of the spine.  Additionally after repetitive use, the Veteran did not experience additional limitation of motion.  The Veteran experienced muscle spasms, but the spasms did not result in abnormal gait or spinal contour.  The Board finds that the Veteran did not experience functional loss more nearly approximating flexion limited to 30 degrees or less or favorable ankylosis of the entire spine, which would warrant a higher disability rating.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 20 percent under DC 5242.

The Board notes that the April 2015 and June 2016 examiners found that the Veteran had IVDS.  However, the medical evidence did not show incapacitating episodes of disc disease requiring bed rest prescribed by a physician or treatment by a physician having a total duration of at least two weeks during the past 12 months.  Accordingly, a higher rating due to IVDS is not warranted.

As noted above, the Veteran is service connected for right and left leg radiculopathy.  Thus, separate evaluations are not for consideration herein.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The VA examiners noted that the Veteran did not have any other neurological abnormalities or findings such as bowel or bladder problems.  

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, 8 Vet. App. 202 (1995).  The Board notes that the VA examination reports show that there was no additional limitation with repetitive motion but there was evidence of pain.  There was also evidence of pain on weight bearing.  The June 2016 examiner noted that the Veteran had some functional loss/impairment which resulted in pain with bending and stooping and a tight feeling in low back.  Although the Veteran experienced additional functional limitation, the loss in ROM is not commensurate with that for the next higher rating.  Based on the evidence, the Board finds that the current 20 percent evaluation adequately portrays any functional impairment, pain, and limitation of motion that the Veteran experienced due to his back disability.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).

The Board has considered the Veteran and his representative's statements regarding the severity of his back disability.  However, as lay persons, the Veteran and his representative do not have the training or expertise to render a competent opinion which is more probative than the VA examiners' opinions on this issue, as this is a medical determination that is complex.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994)).  Thus, the lay opinions by themselves are outweighed by the VA examiners' findings.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture more nearly approximates a ratings in excess of 20 percent.

IV.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

"Substantially gainful employment" is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2017).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

i.  TDIU on a schedular basis

In March 2011, the Veteran stated that due to his service-connected disabilities, he was unable to secure or follow substantially gainful employment.  See VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability received in March 2011.  

From October 23, 2014, the Board finds that any claim of entitlement to a TDIU is moot.  The Court held in Bradley v. Peake, 22 Vet. App. 280 (2008), that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.  The Board concludes that the facts of Bradley are sufficiently distinguishable from the facts of this case such that the holding in Bradley is inapplicable, and the Veteran's TDIU claim is in fact moot.  Specifically, the Veteran has already been granted a 100 percent temporary disability rating for his bipolar disorder from January 21, 2005, and has been granted an award of SMC based on additional service-connected disabilities independently ratable at 60 percent or more from October 23, 2014.  As the Veteran has already been awarded SMC, there would be no need to establish a TDIU rating in order to qualify for SMC under 38 U.S.C. § 1114(s).  Therefore, the holding in Bradley is not applicable, and the Veteran's TDIU claim is moot for the rating period from October 23, 2014.

ii.  TDIU on an extra-schedular basis prior to October 23, 2014

Prior to October 23, 2014, the Veteran was service connected for a back disability rated at 10 percent effective September 16, 2009, right and left lower extremity lumbar radiculopathy rated at 20 percent effective September 16, 2009.  He was also service-connected for bipolar disorder, which was rated as 100 percent disabling from January 21, 2005.  Pursuant to Bradley, the only basis for not holding the TDIU moot from that date would be if it could be awarded without regard to the disability for which a 100 percent rating has already been assigned, thus allowing for an award of special month compensation as well.

For this reason, the Board must limit its consideration to whether TDIU is warranted based only on the service-connected back and radiculopathy disabilities, and not due to the bipolar disorder.  For this reason, having excluded the bipolar disorder from consideration, the Board must conclude that prior to October 23, 2014, the Veteran did not meet the threshold requirement for TDIU.  38 C.F.R. § 4.16(a). 

With regard to an extraschedular rating, if a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), such as the case here, rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, despite the Veteran not meeting the percentage requirements for TDIU, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would have justified TDIU.  38 C.F.R. §§ 3.341(a), 4.19; see Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

When considering the Veteran's service-connected disabilities, their impact on his occupational functioning, and factors such as his employment and education history, the evidence of record is against a finding that the Veteran's service-connected disabilities rendered him unemployable.  As such, the Board finds that referral of the Veteran's case to the VA Director of Compensation Service for extraschedular consideration is not warranted.  38 C.F.R. § 4.16(b).

The Veteran completed his GED.  See VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability received in March 2011.  The Veteran stated that he last worked in 1996 as an asbestos remover.  Then, he became too disabled to work.  See id.  Since becoming too disabled to work, the Veteran had not had any additional education or training.  

A Social Security Administration Administrative Judge concluded that the Veteran had been disabled since June 1995.  See Medical Treatment Records-Furnished by SSA received in September 2014 at 5.  The Veteran's primary diagnosis was bipolar disorder.  See id.  

In July 2012, the Veteran was seen for his bipolar disorder.  See Capri received in April 2013 at 1.  The Veteran stated that the symptoms of his bipolar disorder prevented him from working.  See id.  

In 2013, the Veteran participated in vocational rehabilitation at the Topeka VAMC.  See Capri received in January 2014.  In May, the Veteran worked in IT for a short period of time.  See id. at 45.  However, the Veteran was very disorganized, had loud outbursts, and was unable to attend work.  In August 2013, the vocational specialist stated that if a job opened up that the Veteran might be able to handle, the Veteran would be contacted.  See id.

Based on the evidence of records, the Board finds that the Veteran's disabilities, other than bipolar disorder, did not precluded him from all forms of employment.  

The Board notes that the VA is required to consider the SSA's findings.  However, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  In this case, SSA considered the Veteran's bipolar disability as the primary reason for awarding him unemployability.  However, the Board notes that the Veteran would not be entitled to TDIU based on his bipolar disorder due to the 100 percent rating.  

In July 2012, the Veteran stated that he had not worked since 1995 when he was diagnosed with bipolar disorder.  In 2013, the Veteran participated in vocational rehabilitation.  The Veteran worked for a short period of time in IT.  The vocational specialist stated that if a job opened up that the Veteran might be able to handle, the Veteran would be contacted.  

While the Board does not doubt that the Veteran's disabilities have a significant effect on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment based on his occupational background and level of education.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the record of evidence does not indicate that the Veteran was rendered unemployable by reason of his service-connected disabilities, the Board is not required to submit the Veteran's claim to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).



ORDER

Entitlement to service connection for right knee disorder is denied.

From September 16, 2009, a 20 percent rating, but no more, for a back disability is granted. 

Entitlement to a rating in excess of 20 percent from April 22, 2015 for a back disability is denied.

Entitlement to TDIU prior to October 23, 2014, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


